[Appeal from a judgment of the Supreme Court confirming in part and vacating in part an award in arbitration, bringing up for review an interlocutory order (a) directing entry of the judgment appealed from, and (b) denying a cross-motion to confirm the award as made or for leave to apply for the dissolution of a corporation. Order and judgment reversed on the law, with costs, and matter remitted to Special Term with a direction to enter a judgment confirming the award as made, without costs. The chief controversy submitted for arbitration related to the management of the business of a corporation. Every finding made by the arbitrators was essential to the determination of that controversy. The arbitrators applied the only feasible remedy to a situation which, if continued, would have ruined the business of the corporation, and acted well within their powers in making their award, which is binding upon the parties and upon the courts alike, as to both facts and law.; (Matter of Pierce [Brown Buick Co., Inc.), 258 App. Div. 679, 680, and cases cited there; affd., 283 N. Y. 669.) [The court at Special Term was without power to disturb this award in any respect. Finding No. 4 of the arbitrators, as matter of law, is not efficient to prevent Frank DeCaro from acting as a director of the corporation.j (Kavanaugh v. Kavanaugh Knitting Co., 226 N. Y. 185, 194, 195.) |Et has relation only to the active management and conduct of the business. No other question is raised on this. appeal.j Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.